--------------------------------------------------------------------------------

Exhibit 10.1





HURCO COMPANIES, INC.


INCENTIVE STOCK OPTION AGREEMENT


This Incentive Stock Option Agreement (“Agreement”) has been entered into as of
«grant_date», between Hurco Companies, Inc., an Indiana corporation (the
“Company”) and «employee», an employee of the Company (“Participant”), pursuant
to the Hurco Companies, Inc. 1997 Stock Option and Incentive Plan (the “Plan”).


WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”), has granted to Participant an option to
purchase shares of the Company's common stock, no par value (the “Common
Stock”), pursuant to the terms and conditions as provided in the Plan and this
Agreement; and


WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the option;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows:


1.    Grant of Option and Exercise Price. Subject to the terms and conditions
stated in the Plan and this Agreement, on «grant_date» (the “Date of Grant”),
the Committee granted to Participant an option (the “Option”) to purchase
«shares» shares of the Company's Common Stock (the “Shares”) at an exercise
price of $«price»per Share (the “Exercise Price”).


2.    Incentive Stock Option. The Option is intended to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended.


3.    Exercise of Option. The Participant may exercise the Option, provided the
Participant has maintained Continuous Service, as defined in the Plan, with the
Company since the Date of Grant. Subject to the foregoing sentence, the Option
shall become exercisable as to the following specified number of Shares on and
after each of the following dates during the term of the Option:


Date                        Number of Shares


«vest1»    «shares1»
«vest2»    «shares2»
«vest3»    «shares3»
«vest4»    «shares4»
«vest5»    «shares5»


Notwithstanding the foregoing sentence, the Option shall become immediately
exercisable upon a Change in Control, as defined in the Plan, in accordance with
the terms and conditions specified in the Plan.





4.    Term of Option. Unless sooner terminated as provided in the Plan and this
Agreement, the Option shall expire on «expiration». In the event that the
Participant voluntarily terminates employment with the Company or is terminated
by the Company for cause, the Option shall immediately terminate as provided in
the Plan and the Participant shall have no further rights with respect to the
Option or under this Agreement. In the event that the Participant's employment
with the Company is terminated for any other reason, including disability, death
or retirement, the Participant may exercise the Option as provided in the Plan,
except that (a) in the case of disability, the Option shall remain exercisable
for a period of one year following the Participant's termination of employment;
and (b) in the case of retirement, the Option shall remain exercisable for a
period of three months following the Participant's termination of employment.


5.    Method of Exercise.    The Participant may exercise the Option in the
manner stated in the Plan.


6.    Restriction on Transfer. The Participant may not assign or transfer the
Option except by will or the laws of descent and distribution or as approved by
the Committee.


7.    Delivery and Registration of the Shares. The Company shall not be required
to deliver any Shares upon exercise of the Option prior to (a) the admission of
the Shares for listing on any stock exchange or system on which the Shares may
then be listed, and (b) the completion of registration or other qualification of
the Shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.


8.    Plan Controlling. The Option and the terms and conditions set forth in the
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon the Participant and his or her legal
representatives.


9.    Qualification of Rights. Neither this Agreement nor the existence of the
Option shall be construed as giving the Participant any right (a) to be retained
in the employ of the Company or any of its affiliates; or (b) as a shareholder
with respect to the Shares, until the certificates for the Shares have been
issued and delivered to the Participant.


10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.


11.    Notices. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's principal
office at One Technology Way, Indianapolis, Indiana 46268, and if to the
Participant or his or her successor, to the address last furnished by the
Participant to the Company. Each notice and communication shall be deemed to
have been given when received by the Company or the Participant.


12.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that he or she:



(a) has received and reviewed a copy of the Plan; and



(b)    understands that neither the Option nor any of the rights and interests
under the Plan or this Agreement may be assigned, encumbered or otherwise
transferred except, in the event of death, by will or the laws and descent and
distribution or as approved by the Committee.




IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.


HURCO COMPANIES, INC.




By: ____________________________________________
Michael Doar, Chairman and CEO






____________________________________________
«employee»













--------------------------------------------------------------------------------

     